DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CHRISTOPHER WALK,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-557

                             [August 10, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Daliah H. Weiss, Judge; L.T. Case No. 50-2015-CF-
009085-AXXX-MB.

   Joshua LeRoy of LeRoy Law, P.A., West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

WARNER, J.

    We reverse the denial of credit for probation time served. When the
trial court resentenced appellant for three felonies to correct an illegal
sentence, it failed to give appellant credit against the probation portion of
the new sentences based upon the probation appellant had already served.

    Appellant was sentenced for three counts of third-degree felonies. After
a series of hearings and mitigation of the original sentence, the court
sentenced appellant to eighteen months in prison followed by ten years of
probation. The court pronounced a general sentence for all three felonies.
The court did not announce that the sentences would be served
concurrently. Accordingly, the written sentence provided that both the
prison portion and the probation portion would be served concurrently.
See § 921.16(1), Fla. Stat. (2017) (“A defendant convicted of two or more
offenses charged in the same indictment, information, or affidavit or in
consolidated indictments, informations, or affidavits shall serve the
sentences of imprisonment concurrently unless the court directs that two
or more of the sentences be served consecutively.”).
   After appellant served the prison portion of the sentence, he filed a
motion to correct an illegal sentence. He contended that the ten-year
probationary sentence to be served concurrently was an illegal sentence,
because it exceeded the statutory maximum of five years for each offense.
The trial court resentenced appellant on Count I to eighteen months in
prison, with credit for time served on Count II to five years of probation,
and on Count III to five years of probation, all to be served consecutively.1
Appellant asked for thirty months credit against the probation sentence
on Counts II and III for the time he had already served on probation as to
both counts. In a later order, the court ultimately granted credit against
Count II but not Count III. Appellant appeals his sentence, maintaining
that he is also entitled to credit against the probationary term imposed in
Count III.

    Appellant is correct that he was entitled to credit against each count
for the time he served on probation concurrently on each offense.

      When a criminal defendant is sentenced after being convicted
      of a crime and serves some portion of that sentence, he or she
      is entitled to receive credit for the actual service of that
      sentence, or any portion thereof, in a resentencing for the
      same crime.     Likewise, if multiple convictions result in
      concurrent sentences, credit must be awarded for time served
      on each sentence in any resentencing for the multiple
      convictions. The word “concurrently” simply means “at the
      same time,” and by imposing sentences to be served
      concurrently, a trial court is permitting a defendant to serve
      multiple sentences at the same time.

State v. Rabedeau, 2 So. 3d 191, 193 (Fla. 2009). Because appellant was
serving concurrent sentences during the probationary period prior to his
resentencing, he was entitled to credit against each count for the probation
he served. We thus reverse for the trial court to provide credit for probation
time served on each count.

   Reversed and remanded for further proceedings in accordance with this
opinion.

GROSS and KUNTZ, JJ., concur.

                            *         *         *

1 While we have concerns about this resentencing process, neither party raises
this as an issue on appeal.

                                      2
Not final until disposition of timely filed motion for rehearing.




                               3